Case 3:13-cv-07871-FLW-TJB Document 206 Filed 03/28/19 Page 1 of 1 PagelD: 19347

 

Eisenberg, Gold
& Agrawal

A Professional Corporation

1040 N. Kings Highway
Suite 200

Cherry Hill, NJ 08034

Tel: (856) 330-6200

Fax: (856) 330-6207

Web: www.egalawfirm.com

Janet L. Gold *4

Amar A. Agrawal *4
Douglas J. Ferguson. *4
Andrew L, Unterlack *4#
Christopher J. Macchi *4
Scott P. Shectman*4s
Marty B. Fisher *o

William V. Eisenberg
(1935-2016)

Member of NJ Bar *
Member of PA Bar 4
Member of NY Bar #
Of Counsel 9

E-mail:
jgold@egalawlirm,com

 

Pennsylvania Office:
101 Greenwood Avenue
5th Floor

Jenkintown, PA 19046
Tel: (610) 454-7932

March 28, 2019

Via Pacer and First Class Mail

Hon. Freda L. Wolfson, U.S.D.J.
Clarkson S. Fisher Building & U.S. Courthouse i
402 East State Street
Trenton, NJ 08608

 

Re: Cole, et al. vs. NIBCO, Inc.
Our File No.: PL-570-G
Docket No. 13-cv-7871 (FLW)(TJB)

Dear Judge Wolfson,

This firm represents objector Jeffrey Palmer in the above-matter. We note that this
Court has enteréd an order allowing D.R. Horton to file an opposition to Plaintiffs
Motion for Final Settlement Approval and Related Relief by April 1, 2019. In that
Motion, Plaintiffs make assertions concerning Mr. Palmer’s objection and recent
deposition which we believe are sufficiently misleading as to also warrant a written
opposition.

As such, we would respectfully request that we be permitted to file opposition to
the same on or before April 1, 2019. Thank you for your kind consideration in this

matter.

Respectfully Submitted,

EISENBERG, GOLD & AGRAWAL, P.C.

  

“GOLD, ESQUIRE

ILG/lg
